Citation Nr: 1028187	
Decision Date: 07/28/10    Archive Date: 08/10/10

DOCKET NO.  06-00 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to August 1975.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a January 2005 rating decision of the Winston-Salem, 
North Carolina Regional office (RO), which determined that new 
and material evidence had been submitted to reopen the Veteran's 
claim of service connection for PTSD, but denied the claim on its 
merits.  

In January 2008, the Veteran testified at a videoconference 
hearing before the undersigned.  

In March 2008, the Board reopened the Veteran's claim of service 
connection for PTSD, and remanded the claim for additional 
development and adjudicative action.  The case has been returned 
to the Board for further appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.  

When this matter was before the Board in March 2008, a remand was 
ordered.  Specifically, the AMC was instructed to prepare a 
summary of the Veteran's claimed stressors(s).  The summary, 
along with a copy of his separation documents and all available 
service records were to be submitted to the U.S. Army and Joint 
Services Records Research Center (JSRRC) for an attempt at 
stressor verification.  It was also specifically requested that 
"[i]f the case is not referred to [the] JSRRC, the RO should 
provide an explanation as to why such referral was not 
undertaken."  Thereafter, the RO was instructed to schedule the 
Veteran for a VA psychiatric examination in order to determine 
whether his PTSD is related to his military service.  

Upon review of the record, there is no indication that a summary 
of the Veteran's stressor was submitted to the JSRRC for 
verification, and in the alternative, the RO failed to explain 
why such referral was not completed.  While the RO in its 
September 2009 Supplemental Statement of the Case (SSOC) refers 
to a May 18, 2009 memorandum indicating "no verification of 
[the] [Veteran's] claimed stressor," there is no such document 
contained within the claims file.  Furthermore, the RO did not 
provide the Veteran a VA psychiatric examination.  

As such, because of the aforementioned procedural deficiencies, 
the Board's remand instructions were not complied with, and 
another remand is needed in order to ensure compliance.  If any 
action required by a remand is not undertaken, or is taken in a 
deficient manner, appropriate corrective action should be 
undertaken.  While the Board regrets the delay, another remand is 
required.  See Stegall v. West, 11 Vet. App. 268 (1998).  

To ensure that VA has met its duty to assist the Veteran in 
developing the facts pertinent to the claim and to ensure full 
compliance with due process requirements, the case is again 
REMANDED for the following actions:

1.  Review the Veteran's claims file and 
prepare a summary of all his claimed 
stressor(s) to be sent to the JSRRC.  The 
AMC is directed to provide a copy of this 
remand, a copy of the Veteran's DD Form 214 
and all relevant service documents that 
will aid in the search.  All written 
correspondences sent and received should be 
incorporated into the claims file.  Ask the 
JSRRC to provide any information that might 
corroborate the Veteran's alleged stressor 
that he was accused of a warehouse theft 
during his military service, which led to 
him going AWOL for 417 days.  If the case 
is not referred to the JSRRC, the RO should 
provide an explanation as to why such 
referral was not undertaken.  

2.  Once a response has been received, 
determine whether credible supporting 
evidence that the Veteran was present for 
the claimed stressor event(s) during 
service have been received.  

3.  Schedule the Veteran a VA psychiatric 
examination to determine the diagnoses of 
all psychiatric disorders that are present.  
Furnish the examiner with a complete and 
accurate account of the verified 
stressor(s), if any, and the examiner must 
be instructed that only verified stressor 
events may be considered for the purpose of 
determining whether an in-service stressor 
caused the current psychiatric symptoms and 
whether the diagnostic criteria to support 
the diagnosis of PTSD have been satisfied.  
The diagnosis should conform to the 
psychiatric nomenclature and diagnostic 
criteria contained in DSM-IV.  

If the Veteran is found to have PTSD, the 
examiner is requested to identify the 
diagnostic criteria, including the specific 
stressor or stressors supporting the 
diagnosis.  

If the Veteran is found to have a 
psychiatric diagnosis other than PTSD, the 
examiner is requested to render an opinion 
as to whether it is at least as likely as 
not that the Veteran's diagnosed 
psychiatric illness is related to the 
Veteran's military service.  

4.  Once such development is completed, the 
AMC should readjudicate the issue on 
appeal.  If any benefit sought on appeal 
remains denied, the AMC should issue a 
supplemental statement of the case (SSOC), 
and the Veteran and his representative 
should be afforded time in which to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


